Exhibit 10.49

OMNIBUS AMENDMENT

[AMENDMENT #3 TO RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, AMENDMENT #1

TO RECEIVABLES SALE AGREEMENT, AMENDMENT #7 TO LOAN AGREEMENT AND

AMENDMENT #1 TO PERFORMANCE UNDERTAKING]

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of December 1, 2006
among ChoicePoint Services Inc., a Georgia corporation (“CP Services”),
Insurity, Inc., a Georgia corporation, ChoicePoint Public Records Inc., a
Georgia corporation, National Safety Alliance Incorporated, a Tennessee
corporation, ChoicePoint Police Records Inc., an Arizona corporation,
ChoicePoint WorkPlace Solutions Inc., a Georgia corporation, and C.L.U.E. Inc.,
a Georgia corporation (all of the foregoing including CP Services, the
“Originators”), ChoicePoint Capital Inc., a Delaware corporation (“CP Capital”),
ChoicePoint Financial Inc., a Delaware corporation (“Borrower”), ChoicePoint
Inc., a Georgia corporation, in its capacity as performance guarantor (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Performance Guarantor”), Three Pillars Funding LLC (formerly known as Three
Pillars Funding Corporation), a Delaware limited liability company (together
with its successors and permitted assigns, “Lender”), and SunTrust Capital
Markets, Inc., a Tennessee corporation formerly known as SunTrust Equitable
Securities Corporation, as agent and administrator for Lender (in such capacity,
together with its successor and assigns in such capacity, the “Administrator”).

BACKGROUND

WHEREAS, the Originators and CP Capital are parties to that certain Receivables
Sale and Contribution Agreement dated as of July 2, 2001, as heretofore amended
from time to time (the “RS&CA”); and

WHEREAS, CP Capital and Borrower are parties to that certain Receivables Sale
Agreement dated as of July 2, 2001 (the “RSA”); and

WHEREAS, Borrower, Performance Guarantor, Lender and Administrator are parties
to that certain Loan Agreement dated as of July 2, 2001, as heretofore amended
from time to time (the “Loan Agreement”); and

WHEREAS, the Performance Guarantor has executed in favor of Borrower that
certain Performance Undertaking dated as of July 2, 2001 (together with the
RS&CA, the RSA and the Loan Agreement, the “Existing Agreements;” capitalized
terms used and not otherwise defined herein being used with the meanings
attributed thereto in the Existing Agreements); and

WHEREAS, the parties wish to amend the Existing Agreements on the terms and
subject to the conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Amendments to the Existing Agreements.

1.1. The definition of “Facility Limit” set forth in the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Facility Limit” means $125,000,000 (as such amount may be reduced from time to
time in accordance with Section 2.6).

1.2. Each of Exhibits A and C to the Loan Agreement is hereby amended to delete
“$100,000,000” where it appears and to substitute in lieu thereof
“$125,000,000.”

1.3. Exhibit B to the Loan Agreement is hereby amended and restated in its
entirety read as set forth in Annex A hereto.

1.4. All references in the Existing Agreements to ChoicePoint Inc. acting as
Servicer or Initial Servicer, as the case may be, are hereby replaced with
references to ChoicePoint Services Inc. acting as Servicer.

2. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon receipt by the Administrator of (a) a counterpart
hereof, duly executed by each of the parties hereto, (b) an amended and restated
Lender Note in the form of Annex A hereto, duly executed by Borrower, (c) a copy
of resolutions of the Board of Directors (or comparable body) of each of the
Originators, Performance Guarantor, CP Capital and Borrower authorizing the
execution, delivery and performance, respectively, of this Amendment and, in the
case of Borrower, the amended and restated Lender Note referenced in clause
(b) above, certified by such party’s secretary or assistant secretary, and
(d) an amendment to the Liquidity Agreement, increasing the maximum commitments
thereunder to $127,500,000, duly executed by Lender, Administrator and SunTrust
Bank.

3. Continuing Effect. Except as expressly amended above, each of the Existing
Agreements remains unaltered and in full force and effect and is hereby ratified
and confirmed.

4. Binding Effect. This Amendment shall become effective when it shall have been
executed and delivered by each of the parties hereto and thereafter shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

5. Expenses. Borrower agrees to pay all reasonable costs and expenses actually
incurred by Lender and Administrator in connection with the preparation,
execution, delivery, administration and enforcement of, or any breach of this
Amendment, including without limitation, the reasonable fees and expenses of
counsel.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which

 

2



--------------------------------------------------------------------------------

when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<Signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

CHOICEPOINT SERVICES INC., AS AN
ORIGINATOR AND AS SERVICER By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

INSURITY, INC., CHOICEPOINT WORKPLACE SOLUTIONS INC., CHOICEPOINT PUBLIC RECORDS
INC., CHOICEPOINT POLICE RECORDS INC., C.L.U.E. INC., AND NATIONAL SAFETY
ALLIANCE INCORPORATED, AS ORIGINATORS

 

By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

CHOICEPOINT CAPITAL INC. By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

CHOICEPOINT FINANCIAL INC., AS BORROWER By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

CHOICEPOINT INC., AS PERFORMANCE GUARANTOR By:  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

4



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC, AS LENDER By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director

 

5



--------------------------------------------------------------------------------

Annex A

EXHIBIT B

AMENDED AND RESTATED LENDER NOTE

 

$125,000,000.00   December 1, 2006

FOR VALUE RECEIVED, CHOICEPOINT FINANCIAL INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of THREE PILLARS FUNDING LLC, a
Delaware limited liability company formerly known as Three Pillars Funding
Corporation (the “Lender”), on or before the Scheduled Commitment Termination
Date, the principal sum of One Hundred Twenty-Five Million and no/100 Dollars
($125,000,000.00) or, if less, the aggregate unpaid principal amount of all
Loans shown on the schedule attached hereto (and/or any continuation thereof
and/or in the records of the Lender) made by the Lender pursuant to that certain
Loan Agreement, dated as of July 2, 2001 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Loan
Agreement”), among Borrower, ChoicePoint Services, Inc., a Georgia corporation
as servicer (in replacement of ChoicePoint, Inc., the former servicer), the
Lender and SunTrust Capital Markets, Inc., a Tennessee corporation formerly
known as SunTrust Equitable Securities Corporation, as Administrator (the
“Administrator”). This promissory note amends and restates in its entirety that
certain Lender Note dated July 2, 2001 in the face principal amount of
$100,000,000.00.

Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by Administrator pursuant to the Loan Agreement.

This promissory note is the “Lender Note” referred to in, and evidences
indebtedness incurred under, the Loan Agreement, and the holder hereof is
entitled to the benefits of the Loan Agreement, to which reference is made for a
description of the security for this Lender Note and for a statement of the
terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

6



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

CHOICEPOINT FINANCIAL INC. By  

/s/ John M. Mongelli

Name:   John M. Mongelli Title:   Treasurer

 

7